DETAILED ACTION
This action is being issued solely to correct the “Allowed Claims” listing, on form PTOL-37 in the Notice of Allowance mailed December 30, 2021. That form listed canceled claim 9, while omitting allowed claim 10. Otherwise this action is a duplicate of that NOA. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shawn Hamidinia on December 14, 2021.

IN THE CLAIMS: 
Cancel claims 1-8. 

Allowable Subject Matter
Claims 10, 12, 13, 16-20 and 25 are allowed. The following is an examiner’s statement of reasons for allowance: The declaration provided by Tomochika Kisukeda demonstrates that 10% chondroitin sulfate conjugates comprising directly attached fatty acids do not show significant CNV inhibitory effect. Therefore, it is determined that the specification provides adequate written description regarding chondroitin sulfate that fall within the scope of those recited wherein when combined with the CCR3 antagonist of formula (II), it is the CCR3 antagonist that 
Previously withdrawn claims 12 and 13 have been examined and rejoined. As noted in the attached Interview Summary, the product claims 1-8 are not eligible for rejoinder and have been canceled.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s hours and contact numbers
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leigh Maier whose telephone number is 571-272-0656. The examiner can normally be reached on Monday-Friday from 11:00 am to 8:00 pm (ET). 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEIGH C MAIER/Primary Examiner, Art Unit 1623